FILED
                    UNITED STATES COURT OF APPEALS
                                                                               JUN 12 2019
                            FOR THE NINTH CIRCUIT                        MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS




CARLOS ALMEIDA,                                  No.    17-16302

              Plaintiff-Appellant,               D.C. No. 3:16-cv-02689-JD
                                                 Northern District of California,
 v.                                              San Francisco

CLARK E. DUCART, Warden; R. BELL,
Assistant Warden; D. GONGORA; J.                 ORDER
BEESON, Special Agent; R. BURT,
Special Agent; B. NEAL, Counselor,

              Defendants-Appellees.


Before: GRABER and BYBEE, Circuit Judges, and ARTERTON,* District Judge.

      The mandate issued on May 16, 2019 is recalled, and the panel issues the

following changes to the memorandum disposition filed April 24, 2019:

      Page 1, lines 1–2, replacing “pro se federal habeas petition” with “Section
      1983 complaint”
      Page 2, line 3, replacing “petition” with “complaint”

      No further motions will be entertained in this case, and the mandate will be

reissued forthwith. The petition for panel rehearing, filed June 6, 2019, is

DENIED.



      *
              The Honorable Janet Bond Arterton, United States District Judge for
the District of Connecticut, sitting by designation.